DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Karube et al. (US 5,900,171) 
With regard to claim 1, Karube teaches a laser beam machine (FIG. 1) comprising: a processor 
(6) to machine a workpiece (W) as the processor (6) moves (FIG. 1); a first movable body (5) to hold the processor (6) and move the processor in a first direction by moving in the first direction along a guide (6A) extending in the first direction (FIG. 1); a second movable body (1) on which the first movable body (5) is placed, the second movable body (1) moving the first movable body (5) and the processor (6) in a second direction by moving in the second direction along guides (8 and protrusion below 8) extending in the second direction (FIG. 1); and a bed (illustrated in FIG. 1 below 6A and 6B) on which the second movable body (1) is placed via the guides extending in the second direction.
Karube does not explicitly teach the bed includes pillar-shaped first to fourth members, one of longitudinal end portions of the first member is joined to a side surface of the second member, one of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) (see MPEP 2144.04 - Legal Precedent as Source of Supporting Rationale - IV.B. – Change in Shape)  
With regard to claim 2, with regard to the limitation of a front end surface of the one of the end portions of the first member is joined to a rear end side portion of the side surface of the second member, and a front end surface of the one of the end portions of the third member is joined to a rear end side portion of the side surface of the fourth member, although Karube does not teach the aforementioned limitations, it is submitted that Karube does teach two pillar shaped members illustrated in FIG. 1 in which ball screws/linear bearings (6A/6B) are affixed.   Notwithstanding the foregoing, it is respectfully submitted that the aforementioned limitations related to the bed shape are an obvious change of shape which do not render the subject invention non-obvious nor unpredictable, the claimed shapes of the bed simply are a matter of choice (see MPEP 2144.04: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) (see MPEP 2144.04 - Legal Precedent as Source of Supporting Rationale - IV.B. – Change in Shape).
With regard to claim 3, with regard to the limitation of a first cutout is formed in the one of the end portions of the first member, the first cutout is joined to the side surface and an upper surface of the second member in rear end side portion of the second member, a second cutout is formed in the one of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) (see MPEP 2144.04 - Legal Precedent as Source of Supporting Rationale - IV.B. – Change in Shape). 
With regard to claim 4, Karube teaches the first member (member below 6A in FIG. 1) has a first upper portion and a first lower portion, the first upper portion longitudinally extends beyond both longitudinal end portions of the first lower portion, the third member (right member below 6B in FIG. 1) has a second upper portion and a second lower portion, the second upper portion longitudinally extends beyond both longitudinal end portions of the second lower portion, and the guide (6A/6B) extending in the first direction is placed on an upper surface of the first upper portion and an upper surface of the second upper portion.    Although Karube does not explicitly teach one of the longitudinal end portions of the first lower portion is joined to the side surface of the second member, the first upper portion is supported by the first lower portion, the second member, and the fourth member, one of the longitudinal end portions of the second lower portion is joined to the side surface of the fourth member, the second upper portion is supported by the second lower portion, the second member, and the fourth member,  it is respectfully submitted that the aforementioned limitations related to the bed shape are an obvious change of shape which do not render the subject invention non-obvious nor unpredictable, the claimed shapes of the bed simply are a matter of choice (see MPEP 2144.04: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a 
With regard to claim 5, Karube teaches the processor (6/5) is a machining head to irradiate the workpiece (W) with a laser beam (LB) (FIG. 1). 
With regard to claim 6, Karube teaches the second movable body is a cross rail movable in the first direction in a horizontal plane, and the bed includes a column to cause the cross rail to move in the second direction in the horizontal plane (both servomotors 7 and 9 provide actuation to ballscrews 8 and 6a to coordinate with linear bearings 6B to provide full horizontal and linear movement along the entirety of workpiece W as illustrated in FIG. 1).
With regard to claim 7, with regard to the limitation of the first to fourth members are formed by use of Square pipes, it is submitted that although the prior art citation does not explicitly teach the aforementioned limitations, it is respectfully submitted that the aforementioned limitations related to the bed shape are an obvious change of shape which do not render the subject invention non-obvious nor unpredictable, the claimed shapes of the bed simply are a matter of choice (see MPEP 2144.04: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) (see MPEP 2144.04 - Legal Precedent as Source of Supporting Rationale - IV.B. – Change in Shape). 
With regard to claim 8, with regard to the limitation of a reinforcing rib is disposed inside each of the first to fourth members, it is respectfully submitted that the aforementioned limitations related to the bed shape are an obvious change of shape which do not render the subject invention non-obvious nor unpredictable, the claimed shapes of the bed simply are a matter of choice (see MPEP 2144.04: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed 
	
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761